DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The Applicant's response, filed on 06/14/22, have clearly stated the inventive steps of the present invention.
Regarding claims 1 and 20-21, none of the prior arts of record, in combination or individual, show or make it obvious a method and apparatus a wireless transmitter, for mitigation of distortion caused by non-linear hardware components of the transmitter, wherein mitigation of distortion comprises mitigating at least one intermodulation component, wherein the transmitter is configured to process an input signal having an input signal spectrum that comprises a first part and a second part (see Applicant remarks page 1-2) , and wherein the transmitter comprises two or more signal branches, each signal branch comprising a respective non-linear hardware component, wherein the method and apparatus comprising the steps of modifying the input signal for a first one of the signal branches by applying a first phase shift to the first part of the input signal spectrum, wherein the first phase shift has a first sign and a first absolute value; and applying a second phase shift to the second part of the input signal spectrum, wherein the second phase shift has a second sign which is opposite to the first sign, and a second absolute value which is equal to the first absolute value, and wherein the first and second parts are non-overlapping; wherein modifying the input signal for a second one of the signal branches by applying the first phase shift to the second part of the input signal spectrum; and applying the second phase shift to the first part of the input signal spectrum; and feeding the modified input signals to respective ones of the signal branches. Dependent claims 2-19 and 22-41, respectively, are in condition for allowance for the same reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

September 10, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643